      2:19-cv-00869-JMC          Date Filed 09/21/20          Entry Number 22   Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Lakeyia Michelle Gurley,               )
                                       )
                                       )               Civil Action No.: 2:19-cv-00869-JMC
                      Plaintiff,       )
                                       )
       v.                              )                               ORDER
                                       )
                                       )
Andrew M. Saul, Commissioner of Social )
Security Administration,               )
                                       )
                      Defendant.       )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on June 24, 2020. (ECF No. 18.) The Report addresses Plaintiff

Lakeyia Michelle Gurley’s (“Plaintiff”) claim for Disability Insurance Benefits (“DIB”). (Id. at 1.)

The Report recommends that the court affirm the decision of the Commissioner of Social Security

Administration (“the Commissioner”). (Id. at 17.) For the reasons stated herein, the court

ACCEPTS the Report and AFFIRMS the decision of the Commissioner.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (Id. at 1-5.) As brief background, the Administrative Law Judge

(“ALJ”) determined Plaintiff was not disabled for purposes of the Social Security Act (“the Act”)

and denied Plaintiff’s claim for DIB. (ECF No. 9-2 at 24.) Although the ALJ found Plaintiff had

the severe impairment of depression (Id. at 18), the ALJ nonetheless concluded Plaintiff had the

residual functional capacity (“RFC”) to perform a full range of work at all exertional levels with

several additional non-exertional limitations. (Id. at 19).



                                                  1
      2:19-cv-00869-JMC           Date Filed 09/21/20       Entry Number 22       Page 2 of 5




          Thereafter, the Appeals Council (“the Council”) denied Plaintiff’s request for review. (Id.

at 2.) Thus, the ALJ’s decision became the final decision of the Commissioner. (Id.) See also

Meyer v. Astrue, 662 F.3d 700, 704 (4th Cir. 2011) (stating an ALJ’s decision was the final decision

of the Commissioner when the Council denied a request for review); Higginbotham v. Barnhart,

405 F.3d 332, 336 (5th Cir. 2005) (holding the Commissioner’s “final decision” includes when the

Council denies a request for review). Plaintiff filed the instant action on March 21, 2019. (ECF

No. 1.)

          Subsequently, the Magistrate Judge issued the Report finding the ALJ’s decision was

supported by substantial evidence and suggesting this case be affirmed. (ECF No. 18 at 17.)

Specifically, the Magistrate Judge found the ALJ properly formulated the RFC by adequately

accounting for Plaintiff’s moderate difficulties with concentration, persistence, pace, and social

interactions. (Id. at 6-7.) Next, the Magistrate Judge observed no conflict between vocational

expert testimony and the Dictionary of Occupancy Titles (“DOT”), primarily because the Fourth

Circuit recently found “no apparent conflict . . . between simple, routine, repetitive tasks of

unskilled work and the [DOT’s] description of GED Reasoning Level 2. (Id. (citing Lawrence v.

Saul, 941 F.3d 140, 143-44 (4th Cir. 2019)).) Lastly, the Magistrate Judge concluded the ALJ properly

weighed opinion evidence by multiple physicians. (Id. at 14-16.)

          On June 24, 2020, the parties were apprised of their opportunity to file specific objections

to the Report. (Id. at 18.) Plaintiff thereafter offered timely objections to the Report, including

allegations that the ALJ improperly formulated the RFC and erroneously weighed opinion

evidence. (ECF No. 19 at 1-8.) In response, the Commissioner asked the court to adopt the Report

because Plaintiff’s objections amount to “identical arguments that were already fully considered

and properly rejected by [the Magistrate Judge].” (ECF No. 20 at 2.)



                                                   2
      2:19-cv-00869-JMC          Date Filed 09/21/20      Entry Number 22         Page 3 of 5




                                    II. STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b)(3). In the absence of specific objections to the

Magistrate Judge’s Report, the court is not required to give any explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting FED. R. CIV.

P. 72 advisory committee’s note). Thus, the court may accept, reject, or modify, in whole or in

part, the Magistrate Judge’s recommendation or recommit the matter with instructions. Id.

       The Act provides that “[t]he findings of the Commissioner of Social Security as to any fact,

if supported by substantial evidence, shall be conclusive . . . .” 42 U.S.C. § 405(g). While the court

is free to conduct a de novo review of the Report, the court’s review of the Commissioner’s final

decision is “limited to determining whether the findings are supported by substantial evidence and

whether the correct law was applied.” Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002) (citing

Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990); Preston v. Heckler, 769 F.2d 988, 990 (4th

Cir. 1985)). “Substantial evidence has been defined innumerable times as more than a scintilla, but

less than a preponderance.” Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964). When



                                                  3
      2:19-cv-00869-JMC         Date Filed 09/21/20       Entry Number 22         Page 4 of 5




assessing whether the ALJ possessed substantial evidence, the court may not “re-weigh conflicting

evidence, make credibility determinations, or substitute [its] judgment for that of the

[Commissioner].” Mastro v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (quoting Craig v. Chater, 76

F.3d 585, 589 (4th Cir. 1996)). As such, the court is tasked with a “specific and narrow” review

under the Act. Blalock v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

                                          III. DISCUSSION

        Plaintiff alleges the ALJ (1) improperly formulated the RFC by failing to account for

 her moderate difficulties with concentration, persistence, pace, and social interactions; and (2)

 erroneously discounted two non-acceptable medical source opinions and one physician’s

 opinion. (ECF No. 19 at 1-8.) The Commissioner counters that Plaintiff is simply repeating

 arguments already considered and addressed by the Magistrate Judge. (ECF No. 20 at 2.)

        “The purpose of magistrate review is to conserve judicial resources.” Nichols v. Colvin,

 100 F. Supp. 3d 487, 497 (E.D. Va. 2015). Generally, a party’s objection to a magistrate judge’s

 report must be “specific and particularized” in order to facilitate review by a district court.

 United States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007). “An ‘objection’ that does nothing

 more than state a disagreement with a magistrate’s suggested resolution, or simply summarizes

 what has been presented before, is not an ‘objection’ as that term is used in this context.” Aldrich

 v. Bock, 327 F. Supp. 2d 743, 747 (E.D. Mich. 2004). Thus, a de novo review is unnecessary

 for a district court to undertake when a party seeks to rehash general arguments that were already

 addressed in a magistrate judge’s report. See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

 1982); Christy S. o/b/o A.S. v. Saul, No. 7:18-CV-00191, 2019 WL 4306978, at *1 (W.D. Va.

 Sept. 11, 2019) (restating arguments “does not constitute an objection for the purposes of district

 court review”) (citation and internal marks omitted).



                                                  4
      2:19-cv-00869-JMC         Date Filed 09/21/20       Entry Number 22        Page 5 of 5




        Here, the court concludes Plaintiff’s objections restate arguments that are adequately

 addressed by the Report. (See ECF No. 18 at 5-17.) Moreover, Plaintiff’s objections

 substantively mirror the arguments raised in her prior briefing, including contentions that the

 ALJ did not address her moderate limitations in concentration, persistence, pace, and social

 interactions in the RFC (compare ECF No. 15 at 15-22, with ECF No. 19 at 1-5); and improperly

 discounted two non-acceptable medical sources and one physician (compare ECF No. 15 at 26-

 30, with ECF No. 19 at 5-8). A de novo review is thus unnecessary because Plaintiff has “failed

 to guide the [c]ourt towards specific issues needing resolution . . . .” Nichols, 100 F. Supp. 3d

 at 498 (holding that a claimant failed to raise specific objections when he repeated arguments

 raised in his initial brief). The court declines to hear Plaintiff’s reused arguments. Orpiano, 687

 F.2d at 47. The court finds the Report adequately addresses Plaintiff’s objections, is well-

 reasoned, and properly analyzes the rehashed issues from Plaintiff. See Fray v. Berryhill, No.

 6:16-2916-TMC, 2018 WL 1224687, at *5 (D.S.C. Mar. 9, 2018) (adopting a Magistrate

 Judge’s report in which the court concurred “with both the reasoning and the result”). Therefore,

 the court adopts the Report herein. Plaintiff’s objections are overruled.

                                         IV. CONCLUSION

       After a thorough review of the Report and the record, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 18) and incorporates it herein.

Therefore, the court AFFIRMS the decision of the Commissioner of Social Security

Administration.
      IT IS SO ORDERED.



                                                     United States District Judge
September 21, 2020
Columbia, South Carolina


                                                 5
